NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JAN 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

KEVIN ALLEN,                                     No.   19-16401

                Plaintiff-Appellant,             D.C. No. 1:19-cv-00154-DAD-
                                                 BAM
 v.

LOPEZ, Dr.; et al.,                              MEMORANDUM*

                Defendants-Appellees.

                      Appeal from the United States District Court
                         for the Eastern District of California
                       Dale A. Drozd, District Judge, Presiding

                              Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      California state prisoner Kevin Allen appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to

his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal under 28 U.S.C. § 1915A. Resnick v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Allen’s action because Allen failed to

allege facts sufficient to state a plausible deliberate indifference claim. See Hebbe

v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

construed liberally, plaintiff must present factual allegations sufficient to state a

plausible claim for relief); Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir.

2004) (a prison official acts with deliberate indifference only if he or she knows of

and disregards an excessive risk to the prisoner’s health; medical malpractice,

negligence, or a difference of opinion concerning the course of treatment does not

amount to deliberate indifference).

      The district court did not abuse its discretion in denying Allen’s motion to

appoint counsel because Allen did not demonstrate exceptional circumstances. See

Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (setting forth standard of

review and requirements for appointment of counsel).

      We do not consider documents not presented to the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not presented

to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                            2                                    19-16401